Addenda to Opinion Filed Eehearing Denied. In the petition for a rehearing, which is denied, our attention is called to the statement as contained on page 4 of the opinion filed by this court, which reads: , “As to the questions that the action of the officers of the corporation was ultra vires and they having no power to bind said company, such questions not having been presented in the trial court by the pleadings, arguments or evidence, they cannot now be raised here for the first time.” We wish to add thereto the following citations: Bittner v. Field, 354 Ill. 215; Hill v. Siffermann, 230 Ill. 19. It has also been called to our attention that this court in its opinion did not express its views as to what legal effect the death of Siedler would have upon the rights of the parties with reference to future payments. In the opinion filed by this court we did not intend to nor do we now pass upon any questions which may arise in the future under this contract. We intended to hold that the payments voluntarily made by the company could not be recovered and that the judgment of the trial court in this respect was contrary to the law and against the manifest weight of the evidence. Rehearing denied. Hebel, P. J., and Hall, J., concur.